MHM FINAL[6/30/10] [Translation] Filed Document: Semi-annual Report Filed with: Director of Kanto Local Finance Bureau Filing Date: June 30, 2010 Fiscal Year: During the 16th Term (from October 1, 2009 to March 31, 2010) Name of the Fund: PUTNAM U.S. GOVERNMENT INCOME TRUST Name of the Issuer: Putnam U.S. Government Income Trust Name and Official Title of the Jonathan S. Horwitz Representative of the Company: Executive Vice President, Treasurer, Principal Executive and Compliance Liaison Officer Address of Principal Office One Post Office Square, Boston, Massachusetts 02109 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-law Address or Place of Business Mori Hamada & Matsumoto of Registration Agent: Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this document is available for Public Inspection: Not applicable I. STATUS OF INVESTMENT PORTFOLIO OF THE FUND Status of investment portfolio of Putnam U.S. Government Income Trust (the Fund), is as follows: (1) Diversification of investment portfolio: By types of assets and geographic regions (As of the end of April 2010) Types of Assets Country Market Value Investment (USD) Ratio (%) U.S.Government Agency United States 1,838,619,937 127.43 Mortgages Obligations Short-term Investments United States 394,366,876 27.33 Mortgage-Backed Securities United States 333,814,452 23.14 Purchased Options United States 19,754,052 1.37 Cash, Deposit and Other Assets (After Deduction of Liabilities) -1,143,738,095 -79.27 Total 1,442,817,222 100.00 (Net Asset Value) (JPY135,726 million) Note 1:Investment ratio is calculated by dividing each asset at its market value by the total net asset value of the Fund. The same applies hereinafter. Note 2:The exchange rate of U.S. dollars (Dollar or $) into Japanese Yen is JPY 94.07 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer on April 30, 2010 quoted by The Bank of Tokyo-Mitsubishi UFJ, Ltd. The same applies hereinafter. Note 3: In this report, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and is otherwise rounded down when necessary. As a result, in this report, there are cases in which Japanese yen figures for the same information differ from each other. - 2 - (2) Results of past operations: a. Record of changes in net assets (Class M Shares): Record of changes in net assets as of the end of each month for one year up to and including the end of April 2010 are as follows: Total Net Asset Value Net Asset Value per Share USD JPY (thousand) (million) USD JPY 2009 End of May 26,692 2,511 13.54 1,274 June 26,940 2,534 13.83 1,301 July 27,438 2,581 14.12 1,328 August 27,939 2,628 14.34 1,349 September 28,104 2,644 14.49 1,363 October 28,621 2,692 14.74 1,387 November 28,973 2,725 14.91 1,403 December 29,184 2,745 14.90 1,402 2010 End of January 29,616 2,786 15.11 1,421 February 30,304 2,851 15.06 1,417 March 30,168 2,838 15.07 1,418 April 28,844 2,713 15.08 1,419 b. Record of distributions paid (Class M Shares): Period Amount paid per Share (5/1/09-4/30/10) $0.709 (JPY67) Note: Record of distribution paid for one year up to and including the end of April 2010 is as follows: Ex-dividend Date Total Distributions ($) NAV per Share ($) 2009 May 14 0.047 13.41 June 16 0.052 13.61 July 14 0.053 14.00 August 14 0.052 14.14 September 15 0.052 14.32 October 14 0.052 14.62 November 16 0.055 14.81 December 15 0.105 14.86 2010 January 13 0.055 14.93 February 16 0.062 15.06 March 16 0.062 15.13 April 14 0.062 15.05 Note: The amount of distribution paid and NAV per share on May 14, 2010 were $0.062 and $15.08 respectively. - 3 - c. Record of annual return (Class M Shares): Period Annual Return (%) (Note) (May 1, 2009  April 30, 2010) 18.77% Note: Calculation of the yield on investment (including dividend) (the overall yield on investment): NAV at beginning of term means the net asset value per unit calculated at the beginning of the yield calculation period. NAV at term end means the net asset value per unit calculated at the end of the yield calculation period. Calculation of cumulative increase ratio by distribution: The amount shall be obtained by multiplying together all the amounts of such dividend as distributed during the yield calculation period divided by the net asset value per unit on the ex-dividend day of the relevant distribution plus 1. II. FINANCIAL CONDITIONS OF THE FUND [Japanese translation of the unaudited semi-annual accounts of the Fund to be attached.] III. RECORD OF SALES AND REPURCHASE (Class M Shares) Record of sales and repurchase for one year up to and including the end of April 2010 and the number of outstanding shares of the Fund as of the end of April 2010 are as follows: (5/1/2009  4/30/2010) Number of Shares Sold Number of Shares Number of Outstanding Repurchased Shares 302,682 364,060 1,912,850 (55,200) (201,820) (1,240,340) Note: The figures in parenthesis show those sold, repurchased and outstanding in Japan. IV. OUTLINE OF THE INVESTMENT MANAGEMENT COMPANY (1) Amount of capital Stock (i) Amount of Members Equity (as of April 30, 2010) $37,984,187 (unaudited) (ii) Number of authorized shares of capital stock Not applicable. - 4 - (iii) Number of outstanding shares of capital stock Not applicable. (2) Description of business and outline of operation The Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of April 30, 2010, the Investment Management Company managed, advised, and/or administered the following 105 funds and fund portfolios (having an aggregate net asset value over $65.1 billion). Name of Principal Characteristics Number of funds Total Net Asset Value Country ($ million) U.S.A. Closed End Bond 5 $2,659.05 Open End Balanced 15 $16,416.55 Open End Bond 35 $23,092.86 Open End Equity 50* $22,992.84 Total 105 $65,161.30 * may include one or more funds whose portfolios become more conservative over time by increasing their bond allocations. (3) Miscellaneous Regulatory matters and litigation In late 2003 and 2004, the Investment Management Company settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from the Investment Management Company to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against the Investment Management Company and, in a limited number of cases, some Putnam funds. The Investment Management Company believes that these lawsuits will have no material adverse effect on the funds or on the Investment Management Companys ability to provide investment management services. In addition, the Investment Management Company has agreed to bear any costs incurred by the Putnam funds as a result of these matters. V. OUTLINE OF THE FINANCIAL CONDITION OF THE MANAGEMENT COMPANY [Japanese translation of unaudited semi-annual accounts of the Investment Management Company shall be attached to the Japanese version of the semi-annual report.] [MHM FINAL] [6/30/10] Filed Document: AMENDMENT TO SECURITIES REGISTRATION STATEMENT Filed with: Director of Kanto Financial Bureau Filing Date: June 30, 2010 Name of the Issuer: PUTNAM U.S.GOVERNMENT INCOME TRUST Name and Official Title of Jonathan S. Horwitz Representative of Company: Executive Vice President, Treasurer, Principal Executive and Compliance Liaison Officer Address of Principal Office: One Post Office Square, Boston, Massachusetts 02109 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-law Address or Place of Business of Mori Hamada & Matsumoto Registration Agent: Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Public offering or sale for registration Name of the Fund making public Putnam U.S. Government Income Trust Offering or sale of foreign investment fund securities: Aggregate amount of Up to $97.17 million Class M Shares foreign investment fund securities to be publicly offered or sold: Places where a copy of this amendment to securities registration statement is available for public inspection Not applicable. - 1 - I. REASON FOR FILING OF THIS AMENDMENT TO SECURITIES REGISTRATION STATEMENT: This statement purports to amend and update the relevant information of the securities registration statement (SRS) filed on March 31, 2010 due to the fact that the aforementioned semi-annual report was filed today. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. CONTENTS OF THE AMENDMENTS The following matters in the original Japanese SRS are amended to have the same contents as those provided in the following items of the aforementioned semi-annual report: (1) Amendment in the Original SRS by filing the semi-annual report is as follows. Part II. INFORMATION ON THE FUND Before amendment After amendment [Original Japanese SRS] [Aforementioned Semi-annual Report] I. Description of the Fund 5. Status of investment portfolio I. Status of investment portfolio (1) Diversification of investment portfolio (1) Diversification of investment portfolio (the aforementioned Japanese semi-annual report) (3) Results of past operations (2) Results of past operations a) Record of changes in net assets (a) Record of changes in net assets (Ditto) (Regarding the amounts as at the end of (Regarding the amounts as at the end of each month during one-year period up to each month during one-year period up to the latest relevant date appertaining to the latest relevant date appertaining to the the filing date of the original Japanese filing date of the aforementioned SRS) semi-annual report) b) Record of distributions paid (b) Record of distributions paid (Ditto) (Regarding the amounts as at the end of (Regarding the amounts as at the end of each month during one-year period up to each month during one-year period up to the latest relevant date appertaining to the latest relevant date appertaining to the the filing date of the original Japanese filing date of the aforementioned SRS) Semi-annual Report) - 2 - c) Record of annual return (c) Record of annual return (Ditto) (Addition of the rate(s) during one-year period up to the latest relevant date appertaining to the filing date of the aforementioned semi-annual report) (Addition of the results during one-year period up to the latest relevant date appertaining to the filing date of the aforementioned semi-annual report) Part III. DETAILED INFORMATION ON THE FUND IV. Financial conditions of the Fund 1. Financial statement II. Financial conditions of the Fund (Ditto) V. Record of sales and repurchase III. Record of sales and repurchase (Ditto) (Addition of the aforementioned semi-annual financial documents) Part IV. SPECIAL INFORMATION I. Outline of the Investment Management Company 1. Outline of the Investment Management III. Outline of the Investment Management Company Company (1) Amount of capital stock (1) Amount of capital stock (Ditto) (Regarding the amount of capital and the total number of shares to be issued by the Investment Management Company and the number of outstanding shares as at the latest relevant date appertaining to the filing date of the original Japanese SRS) 2. Description of business and outline of (2) Description of business and outline of operation operation (Ditto) 3. Financial conditions of the Investment IV. Outline of the financial status of the Management Company Investment Management Company (Ditto) (Addition of the aforementioned semi-annual financial documents) - 3 - [The whole descriptions in the semi-annual report are copied here in the Japanese document. Omitted] (2) Other amendments PART II INFORMATION ON THE FUND I. DESCRIPTION OF THE FUND 4. FEES, ETC. AND TAX (3) Management Fees, etc. (omitted) Fund-specific expense limitation. Effective August 1, 2009 through July 31, 2010, the Investment Management Company and the Board of Trustees of the Fund agreed to replace the Lipper category expense limitation applicable to all funds and the custom Lipper expense limitation applicable to certain funds with a new expense limitation arrangement under which the Investment Management Company will waive management fees of the Fund to the extent that the management fee would otherwise exceed 0.412% of the Funds average net assets. B. Custodian Fee and Charges of the Investor Servicing Agent (omitted) (omitted) Fund-specific expense limitation. Effective August 1, 2009 through July 31, 2010, the Investment Management Company and the Board of Trustees of the Fund agreed to replace the Lipper category expense limitation applicable to all funds and the custom Lipper expense limitation applicable to certain funds with a new expense limitation arrangement under which the Investment Management Company will waive management fees of the Fund to the extent that the management fee would otherwise exceed 0.412% of the Funds average net assets. B. Sub-Investment Management Companys Fee Pursuant to the terms of a sub-management agreement between the Investment Management Company and the Sub-Investment Management Company, the Investment Management Company (and not the Fund) pays a quarterly sub-management fee to the Sub-Investment Management Company for its services at the annual rate of 0.40% of the average aggregate net asset value of the portion of the assets of the Fund, if any, managed by the Sub-Investment Management Company from time to time. C. Custodian Fee and Charges of the Investor Servicing Agent (omitted) - 4 - 5. STATUS OF INVESTMENT PORTFOLIO (3) Results of Past Operations c. Record of Annual Return (recent ten years): Fiscal Year Annual Return (%) 6th FY (10/1/99-9/30/00) 6.09 7th FY (10/1/00-9/30/01) 10.56 8th FY (10/1/01-9/30/02) 6.14 9th FY (10/1/02-9/30/03) 10th FY (10/1/03-9/30/04) 2.61 11th FY (10/1/04-9/30/05) 2.08 12th FY (10/1/05-9/30/06) 3.10 13th FY (10/1/06-9/30/07) 5.12 14th FY (10/1/07-9/30/08) 0.42 15th FY (10/1/08-9/30/09) 19.57 (omitted) Fiscal Year Annual Return (%) 6th FY (10/1/99-9/30/00) 6.09 7th FY (10/1/00-9/30/01) 10.56 8th FY (10/1/01-9/30/02) 6.14 9th FY (10/1/02-9/30/03) 2.24 10th FY (10/1/03-9/30/04) 2.61 11th FY (10/1/04-9/30/05) 2.08 12th FY (10/1/05-9/30/06) 3.10 13th FY (10/1/06-9/30/07) 5.12 14th FY (10/1/07-9/30/08) 0.42 15th FY (10/1/08-9/30/09) 19.57 (omitted) PART IV SPECIAL INFORMATION II. OUTLINE OF THE OTHER RELATED COMPANIES 1. NAMES, AMOUNT OF CAPITAL AND DESCRIPTION OF BUSINESS (omitted) (3) Principal Underwriter Name: Putnam Retail Management Limited Partnership Amount of Capital US$ (unaudited) (JPY2.9 billion) as of January 31, 2010 Description of Business: Putnam Retail Management Limited Partnership is the Principal Underwriter of the shares of Putnam funds, including the Fund. - 5 - Distributor in Japan Agent Company Name: Mitsubishi UFJ Morgan Stanley Securities Co., Ltd. Amount of Capital: JPY3 billion as of April 1 , 2010 (scheduled) Description of Business: Mitsubishi UFJ Morgan Stanley Securities Co., Ltd. engages in the type 1 financial instrument business under the Financial Instruments and Exchange Law. (omitted) (3) Principal Underwriter Name: Putnam Retail Management Limited Partnership Amount of Capital US$ (unaudited) (JPY2.9 billion) as of January 31, 2010 Description of Business: Putnam Retail Management Limited Partnership is the Principal Underwriter of the shares of Putnam funds, including the Fund. (4) Sub-Investment Management Company Name: Putnam Investments Limited Amount of Capital US$32,874,000 (unaudited) (JPY3.1 billion) as of the end of January 2010 Description of Business: Putnam Investments Limited is a United Kingdom corporation and is a wholly-owned indirect subsidiary of Putnam, LLC, parent company of Putnam Investment Management, LLC. PIL provides a full range of international investment advisory services to institutional and retail clients. (5) Distributor in Japan Agent Company Name: Mitsubishi UFJ Morgan Stanley Securities Co., Ltd. Amount of Capital: JPY3 billion as of the end of May Description of Business: Mitsubishi UFJ Morgan Stanley Securities Co., Ltd. engages in the type 1 financial instrument business under the Financial Instruments and Exchange Law. 2. OUTLINE OF BUSINESS RELATIONSHIP WITH THE FUND (page 66 in the original SRS) (omitted) (3) Principal Underwriter Putnam Retail Management Limited Partnership provides marketing services to the Fund. Distributor in Japan Agent Company Mitsubishi UFJ Morgan Stanley Securities Co., Ltd. acts as a Distributor in Japan and Agent Financial Instruments Company for the Fund in connection with the offering of shares in Japan. - 6 - (omitted) (3) Principal Underwriter Putnam Retail Management Limited Partnership provides marketing services to the Fund. (4) Sub-Investment Management Company Putnam Investments Limited provides investment advisory services for a portion of the Funds assets as determined by Putnam Investment Management, LLC. Distributor in Japan Agent Company Mitsubishi UFJ Morgan Stanley Securities Co., Ltd. acts as a Distributor in Japan and Agent Financial Instruments Company for the Fund in connection with the offering of shares in Japan. 3. CAPITAL RELATIONSHIP (page 66 in the original SRS) 100% of the interest in Putnam Investment Management, LLC, Putnam Investor Services, Inc., and Putnam Retail Management Limited Partnership are held by Putnam Investments, LLC. 100% of the interest in Putnam Investment Management, LLC, Putnam Investor Services, Inc., Putnam Retail Management Limited Partnership and Putnam Investments Limited are held by Putnam Investments, LLC.
